UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7600



DAVID EDWARD MOORE,

                Petitioner - Appellant,

          v.


THEODIS BECK,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cv-00540-NCT)


Submitted:   March 17, 2008                 Decided:   April 8, 2008


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Edward Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David Edward Moore seeks to appeal the district court’s

order   accepting   the   recommendation   of   the   magistrate   judge,

treating his “Motion to Reopen 2254 Petition on Nonadjudicated

Claims” as a successive 28 U.S.C. § 2254 (2000) petition, and

dismissing it on that basis.    The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); Jones v. Braxton, 392 F.3d 683, 684

(4th Cir. 2004).     A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.       Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).         We have

independently reviewed the record and conclude that Moore has not

made the requisite showing.    Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                 - 2 -
        DISMISSED




- 3 -